Citation Nr: 1616352	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  09-42 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 17, 2003 to June 27, 2003, and from June 2004 to December 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2012, the Veteran was afforded a hearing before the undersigned.

In November 2012, the Board remanded this case, directing the RO to develop and adjudicate the informal claim of entitlement to TDIU. The RO issued a VCAA notice letter with respect to this issue in February 2013.  The RO issued a rating decision and supplemental statement of the case on this issue in November 2014.  The Board is therefore satisfied there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1. The Veteran's combined service-connected disability rating is 80 percent, with a single disability rated 50 percent.

2. The Veteran is unable to obtain and maintain substantially gainful employment due to his service-connected disabilities.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for entitlement to a TDIU have been met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance duties with respect to claimants seeking VA benefits.  Given the disposition of the appeal below, the Board finds that analysis of whether VA has fulfilled those duties would serve no useful purpose.  

TDIU

The Veteran asserts that he is unable to obtain and maintain gainful employment as a result of his service-connected disabilities.  Specifically, the Veteran has reported that VA-prescribed medications, which include narcotics, limit his ability to function in a workplace setting.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16 (2015). 

Substantially gainful employment is that employment that is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2015).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a) (2015).

Pursuant to an April 2015 rating decision, the Veteran's service-connected post-traumatic stress disorder (PTSD) is rated 50 percent disabling effective January 29, 2015.  In addition, the Veteran's service-connected thoracolumbar strain and radiculopathy are rated 40 percent and 10 percent disabling respectively, effective June 26, 2014.  Lastly, the Veteran's service-connected migraine headaches are rated 30 percent disabling effective June 30, 2008.  The Veteran's total combined evaluation was 70 percent as of June 26, 2014, and 80 percent as of January 29, 2015.  Thus, the Veteran meets the minimum percentage requirements of 38 C.F.R. § 4.16(a).  The remaining question is whether the Veteran's service-connected disabilities cause him to be unable to secure or follow a substantially gainful occupation.

A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a TDIU because of subjective factors that the objective rating does not consider.  Vittese v. Brown, 7 Vet. App. 31 (1994).  The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

In a May 2012 statement in support of claim, the Veteran indicated that he was unable to work due to the pain medications prescribed by the VA, and that the medications had left him with limited physical and mental abilities.

The Veteran's belief was supported by a May 2012 letter from the Veteran's VA physician, who stated that the Veteran was under her medical care and that treatment of the Veteran's service-connected conditions required medications that caused excessive sleepiness.  She added that, "[b]ecause of the symptoms of his medical conditions and the side effects of the medications he is unable to perform work of any kind."

At his July 2012 travel Board hearing the Veteran testified that his work absences from symptoms related to his service-connected disabilities caused terminations from previous employment.  In addition, the Veteran testified that on two occasions he was terminated from his employment as an emergency medical technician (EMT) due to his VA prescribed medications.

A December 2013 VA examination report regarding the Veteran's service-connected back disability noted the Veteran's assertion of unemployability due to his VA-prescribed medications.  That examiner did not address the Veteran's unemployability assertions in the examination report, but instead provided an opinion that the Veteran's range of motion and complaints of pain "appear to be out or proportion to the [Veteran's] service connected diagnosis of lumbar spine strain."  

In his December 2014 notice of disagreement, the Veteran again indicated that it was not the service-connected disabilities that were keeping him from working, but the medications the VA prescribed to treat his disabilities.  The Veteran further reiterated that he lost his job as an EMT and had to let his license expire because employers would not hire him based on the medications he was on.

A May 2014 VA examiner reviewed the file and provided a negative opinion as to the Veteran's TDIU claim.  The May 2014 VA examiner opined that while the Veteran's service-connected back disability limited his ability to do work requiring physical activity, it did not limit his ability to secure gainful occupations requiring less physical or sedentary activity.  In addition, the examiner found that the service-connected migraine disability did not interfere with the Veteran's ability to secure gainful employment requiring either physical or sedentary activity.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

In this regard, the May 2014 VA examiner addressed the Veteran's ability to find gainful employment based solely on the range of motion of his back.  Furthermore, the VA examiner did not provide a rationale as to why the Veteran's migraine disability does not limit his ability to seek employment.  Moreover, the examiner did not address either the Veteran's assertion that the medications he is prescribed by the VA causes his unemployability, or the VA treating physician's opinion that it is a combination of the service-connected disabilities and the prescribed medications.

The Board notes that the VA treating physician did not provide a complete rationale either.  After reviewing both opinions, the Board is unable to assign greater probative value to one opinion or the other.  Consequently, the evidence is in equipoise, and the Board concludes that the criteria for a TDIU are met.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU is granted.


________________________________________________
Thomas O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


